On motion for rehearing, the following supplemental opinion was filed November 21, 1941.
Yeager, J.
On consideration of the motion for rehearing, and a *340further analysis of the record and the proceedings, it is deemed necessary to supplement the original opinion in this case found ante, p. 330, 299 N. W. 496.
In the opinion it is stated: “On the issues presented by the pleadings a trial was had to the court. The plaintiff adduced all of its evidence, at the conclusion of which the defendant moved for a dismissal of plaintiff’s petition. The motion was sustained in part and overruled in part. The defendant adduced no evidence in her own behalf. Decree was thereupon entered on April 3, 1940.” This is a correct reflection of the record to this extent, but it ignores the fact that after the motion the plaintiff rested its case as did also the defendant.
This situation then renders inapplicable the rule adopted from Lucas v. Lucas, 138 Neb. 252, 292 N. W. 729, as follows : “Where a trial court in an equity case erroneously dismisses the suit at the close of plaintiff’s evidence, this court ordinarily will remand the case for a new trial.” This rule should have no application where both parties have rested, as in the case at bar.
This departure from the original opinion requires, on the weight of evidence, that this court shall find that all of the property and estate in question here, except the $15,000 check, the accumulation of checks amounting to about $5,-000, the joint savings account amounting to $20,648.56, and the joint checking account amounting to $2,059.87, was the property of Willard Hammond, and that the plaintiff was entitled to its possession as guardian; that the properties not excepted were wrongfully converted to her own use by the defendant, that such properties were constructively in her trust, and that she should be required to deliver these properties, together with the accretions thereto, to the plaintiff.
The decree of the district court, therefore, to the extent it was appealed from, is reversed, with directions to said district court to enter decree and judgment in conformity with the opinion as modified by this supplemental opinion.
Reversed, with directions.